Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 01/04/2021.
Claims 1-3, 5-10, 12-17 and 19-20 have been examined.

Response to Amendment
In the instant amendment, claims 1, 5, 8, and 15 have been amended.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claims 1, 8 and 15 are objected because it includes the limitation “the issue queue” (line 5, 8 and 8, respectively). There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 5-7, 12-14 and 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Brownscheidle in view of Monchiera and Vattakandy) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in claims 5-7, 12-14 and 17, and 19-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0202880 to Brownscheidle et al. (hereafter “Brownscheidle) in further view of US 2011/0225278 to Monchiero et al. (hereafter “Monchiero”) and US 2015/0370535 to Ralston.
As per claim 1, Brownscheidle discloses a computer-implemented method comprising:
responsive to a dispatch instruction (FIG. 7; paragraphs 0033-0034: i.e., dispatching instructions executed by 42AA), storing, at a location in a history buffer (FIGs. 7; paragraphs 0033-0034: “A history buffer HB 76 provides restore capability for register targets of instructions executed by ES 42AA.”), an instruction tag (FIG. 7; paragraphs 0033-0034: “Multiplexers 77A-77C provide for routing of execution results to/from history buffer 76 and routing of write-back results to write-back routing network 37, I/O routing network 39 and AGEN routing network(s) 38 that may be provided for routing specific data for sharing between slices or operations, or for load and store address and/or data sent to one or more of load-store slices LS0-LS7. Data, address and recirculation queue (DARQ) 78 holds execution results or partial results such as load/store addresses or store data that are not guaranteed to be accepted immediately by the next consuming load-store slice LS0-LS7 or execution slice ES0-ES7.” [Wingdings font/0xE0]a register/an address (instruction tag as claimed)) and first data associated with the instruction tag (FIG. 7; paragraphs 0033-0034: value associated with the register/the address);
the write back writing the second data into the location of the history buffer associated with the pointer (FIG. 7; paragraphs 0033-0034).
Brownscheidle discloses a pointer/index to that location is stored in queue position array (paragraph 0030), performing a write back of second data (paragraphs 0033-0034), and the write back writing the second data into the location of the history buffer (paragraphs 003300034), however, Brownscheidle does not explicitly disclose performing a comparison between the instruction tag stored in the history buffer and an instruction tag stored in the issue queue; storing a pointer in an issue queue, the pointer pointing to the location in the history buffer; and performing a write back of second data using the pointer stored in the issue queue, the location of the history buffer associated with the pointer.
Monchiero further discloses storing a pointer in an issue queue (FIGs. 4; paragraphs 0011, 0036 and 0041: “The descriptors of the packets generally comprise pointers or referents to an address in a memory or buffer location that denotes the starting point and size of the memory or buffer location.”), the pointer pointing to the location in the history buffer (FIGs. 3 and 4; paragraphs 0035-0042: the pointer pointing to packet buffers); and 
performing a write back of second data using the pointer stored in the issue queue (FIGs. 3 and 4; paragraphs 0014, 0035-0042: “This updated descriptor may be stored in the PP memory 224, for instance at steps 302 and 304 in FIG. 3. An interrupt is generated by the interrupt controller 232 to allow the PP module to perform packet processing on the data packet referenced by the update descriptor (step 306, FIG. 3).” [Wingdings font/0xE0] modifying packets based on packet descriptors), the location of the history buffer associated with the pointer (FIGs. 3 and 4; paragraphs 0035-0042: packets in the buffer are modified or written back).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Monchiero into Brownscheidle’s teaching because it would provide for the purpose of the second computing device may process the packets to determine whether to drop, leave unchanged, or modify the packets. In addition, the interception and processing of the packets by the second computing device may be transparent to the first computing device (Monchiero, paragraph 0014).
Ralston further discloses performing a comparison between the instruction tag stored in the history buffer and an instruction tag stored in the issue queue (FIG. 9; steps 910-830; paragraphs 0063: “The method starts at 910 with the receipt of an indication that the pattern buffer 245 is `ready` (e.g., an indication that the required amount of bytes has been transferred (streamed) to the pattern buffer 245). For example, such an indication (not illustrated) may be provided to the queue selection component 240 directly from the MAC component 220. Upon receipt of such an indication, the method moves on and, in the illustrated example, for each non-default frame descriptor queue the queue selection component 240: applies a mask for the respective frame descriptor queue to the pattern within the pattern buffer at 920; compares the masked pattern buffer pattern to a pattern for the respective frame descriptor queue at 930”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ralston into Brownscheidle’s teaching and Monchiero’s teaching because it would provide for the purpose of determining such a match between a pattern within the pattern buffer 245 and a descriptor queue pattern (Ralston, paragraph 0063).

As per claim 3, Brownscheidle discloses wherein the location in the history buffer comprises a history buffer slice (paragraphs 0033-0034).

As per claim 8, Brownscheidle discloses a system comprising:
a memory comprising computer readable instructions (FIG. 1); and
a processing device for executing the computer readable instructions for performing a method (FIG. 1) comprising:
responsive to a dispatch instruction (FIG. 7; paragraphs 0033-0034: i.e., dispatching instructions executed by 42AA), storing, at a location in a history buffer (FIGs. 7; paragraphs 0033-0034: “A history buffer HB 76 provides restore capability for register targets of instructions executed by ES 42AA.”, an instruction tag (FIG. 7; paragraphs 0033-0034: “Multiplexers 77A-77C provide for routing of execution results to/from history buffer 76 and routing of write-back results to write-back routing network 37, I/O routing network 39 and AGEN routing network(s) 38 that may be provided for routing specific data for sharing between slices or operations, or for load and store address and/or data sent to one or more of load-store slices LS0-LS7. Data, address and recirculation queue (DARQ) 78 holds execution results or partial results such as load/store addresses or store data that are not guaranteed to be accepted immediately by the next consuming load-store slice LS0-LS7 or execution slice ES0-ES7.” [Wingdings font/0xE0]a register/an address (instruction tag as claimed)) and first data associated with the instruction tag (FIG. 7; paragraphs 0033-0034: value associated with the register/the address);
the write back writing the second data into the location of the history buffer (FIG. 7; paragraphs 0033-0034).
Brownscheidle discloses a pointer/index to that location is stored in queue position array (paragraph 0030), performing a write back of second data (paragraphs 0033-0034), and the write back writing the second data into the location of the history buffer (paragraphs 003300034), however, Brownscheidle does not explicitly disclose performing a comparison between the instruction tag stored in the history buffer and an instruction tag stored in the issue queue; storing a pointer in an issue queue, the pointer pointing to the location in the history buffer; and performing a write back of second data using the pointer stored in the issue queue, the location of the history buffer associated with the pointer.
Monchiero further discloses storing a pointer in an issue queue (FIGs. 4; paragraphs 0011, 0036 and 0041: “The descriptors of the packets generally comprise pointers or referents to an address in a memory or buffer location that denotes the starting point and size of the memory or buffer location.”), the pointer pointing to the location in the history buffer (FIGs. 3 and 4; paragraphs 0035-0042: the pointer pointing to packet buffers); and 
performing a write back of second data using the pointer stored in the issue queue (FIGs. 3 and 4; paragraphs 0014, 0035-0042: “This updated descriptor may be stored in the PP memory 224, for instance at steps 302 and 304 in FIG. 3. An interrupt is generated by the interrupt controller 232 to allow the PP module to perform packet processing on the data packet referenced by the update descriptor (step 306, FIG. 3).” [Wingdings font/0xE0] modifying packets based on packet descriptors), the location of the history buffer associated with the pointer (FIGs. 3 and 4; paragraphs 0035-0042: packets in the buffer are modified or written back).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Monchiero into Brownscheidle’s teaching because it would provide for the purpose of the second computing device may process the packets to determine whether to drop, leave unchanged, or modify the packets. In addition, the interception and processing of the packets by the second computing device may be transparent to the first computing device (Monchiero, paragraph 0014).
Ralston further discloses performing a comparison between the instruction tag stored in the history buffer and an instruction tag stored in the issue queue (FIG. 9; steps 910-830; paragraphs 0063: “The method starts at 910 with the receipt of an indication that the pattern buffer 245 is `ready` (e.g., an indication that the required amount of bytes has been transferred (streamed) to the pattern buffer 245). For example, such an indication (not illustrated) may be provided to the queue selection component 240 directly from the MAC component 220. Upon receipt of such an indication, the method moves on and, in the illustrated example, for each non-default frame descriptor queue the queue selection component 240: applies a mask for the respective frame descriptor queue to the pattern within the pattern buffer at 920; compares the masked pattern buffer pattern to a pattern for the respective frame descriptor queue at 930”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ralston into Brownscheidle’s teaching and Monchiero’s teaching because it would provide for the purpose of determining such a match between a pattern within the pattern buffer 245 and a descriptor queue pattern (Ralston, paragraph 0063).

As per claim 10, it is a system claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 10 is rejected for the same reasons as set forth in the rejection of claim 3.

As per claim 15, Brownscheidle discloses computer program product comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device (FIG. 1) to perform a method comprising:
responsive to a dispatch instruction (FIG. 7; paragraphs 0033-0034: i.e., dispatching instructions executed by 42AA), storing, at a location in a history buffer (FIGs. 7; paragraphs 0033-0034: “A history buffer HB 76 provides restore capability for register targets of instructions executed by ES 42AA.”), an instruction tag (FIG. 7; paragraphs 0033-0034: “Multiplexers 77A-77C provide for routing of execution results to/from history buffer 76 and routing of write-back results to write-back routing network 37, I/O routing network 39 and AGEN routing network(s) 38 that may be provided for routing specific data for sharing between slices or operations, or for load and store address and/or data sent to one or more of load-store slices LS0-LS7. Data, address and recirculation queue (DARQ) 78 holds execution results or partial results such as load/store addresses or store data that are not guaranteed to be accepted immediately by the next consuming load-store slice LS0-LS7 or execution slice ES0-ES7.” [Wingdings font/0xE0]a register/an address (instruction tag as claimed)) and first data associated with the instruction tag (FIG. 7; paragraphs 0033-0034: value associated with the register/the address).
the write back writing the second data into the location of the history buffer (FIG. 7; paragraphs 0033-0034).
Brownscheidle discloses a pointer/index to that location is stored in queue position array (paragraph 0030), performing a write back of second data (paragraphs 0033-0034), and the write back writing the second data into the location of the history buffer (paragraphs 003300034), however, Brownscheidle does not explicitly disclose performing a comparison between the instruction tag stored in the history buffer and an instruction tag stored in the issue queue; storing a pointer in an issue queue, the pointer pointing to the location in the history buffer; and performing a write back of second data using the pointer stored in the issue queue, the location of the history buffer associated with the pointer.
Monchiero further discloses storing a pointer in an issue queue (FIGs. 4; paragraphs 0011, 0036 and 0041: “The descriptors of the packets generally comprise pointers or referents to an address in a memory or buffer location that denotes the starting point and size of the memory or buffer location.”), the pointer pointing to the location in the history buffer (FIGs. 3 and 4; paragraphs 0035-0042: the pointer pointing to packet buffers); and 
performing a write back of second data using the pointer stored in the issue queue (FIGs. 3 and 4; paragraphs 0014, 0035-0042: “This updated descriptor may be stored in the PP memory 224, for instance at steps 302 and 304 in FIG. 3. An interrupt is generated by the interrupt controller 232 to allow the PP module to perform packet processing on the data packet referenced by the update descriptor (step 306, FIG. 3).” [Wingdings font/0xE0] modifying packets based on packet descriptors), the location of the history buffer associated with the pointer (FIGs. 3 and 4; paragraphs 0035-0042: packets in the buffer are modified or written back).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Monchiero into Brownscheidle’s teaching because it would provide for the purpose of the second computing device may process the packets to determine whether to drop, leave unchanged, or modify the packets. In addition, the interception and processing of the packets by the second computing device may be transparent to the first computing device (Monchiero, paragraph 0014).
Ralston further discloses performing a comparison between the instruction tag stored in the history buffer and an instruction tag stored in the issue queue (FIG. 9; steps 910-830; paragraphs 0063: “The method starts at 910 with the receipt of an indication that the pattern buffer 245 is `ready` (e.g., an indication that the required amount of bytes has been transferred (streamed) to the pattern buffer 245). For example, such an indication (not illustrated) may be provided to the queue selection component 240 directly from the MAC component 220. Upon receipt of such an indication, the method moves on and, in the illustrated example, for each non-default frame descriptor queue the queue selection component 240: applies a mask for the respective frame descriptor queue to the pattern within the pattern buffer at 920; compares the masked pattern buffer pattern to a pattern for the respective frame descriptor queue at 930”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ralston into Brownscheidle’s teaching and Monchiero’s teaching because it would provide for the purpose of determining such a match between a pattern within the pattern buffer 245 and a descriptor queue pattern (Ralston, paragraph 0063).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brownscheidle in further view of Monchiero and Ralston, as applied to claims 1, 8 and 15, and further in view of US 2018/0173642 to Vattakandy et al. (hereafter “Vattakandy”)

As per claim 2, Brownscheidle does not explicitly discloses wherein the location in the history buffer comprises a history buffer position.
Vattakandy further discloses wherein the location in the history buffer comprises a history buffer position (paragraphs 0005, 0022 and 0031).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vattakandy into Brownscheidle’s teaching, Mochiero’s teaching and Ralston’s teaching because it would provide for the purpose of the respective address for each symbol corresponds to a respective location in a history buffer memory where a respective atomic data unit associated with the respective symbol is to be stored in the history buffer memory after the respective symbol is decoded (Vattakandy, paragraph 0005).

As per claim 9, it is a system claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 9 is rejected for the same reasons as set forth in the rejection of claim 2.
As per claim 16, it is a computer program product claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 2.


Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  
Applicant's arguments filed on 01/04/2021 have been fully considered but they are not persuasive for the following reasons:

Applicants state “Applicant amends claim 1, 8, and 15 to incorporate to admittedly allowable subject matter of claim 4, 11, and 18 respectively …” (Remarks, page 7).
The Examiner respectfully disagrees for the following reasons.
Claims 4, 8 and 15 state “prior to storing the pointer in the issue queue: performing a comparison between the instruction tag stored in the history buffer and an instruction tag stored in the issue queue.” However, in the amended claims 1, 8 and 15, the feature “prior to storing the pointer in the issue queue” is missing. Accordingly, claims 4, 8 and 15 have not been fully incorporated into claims 1, 8 and 15.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUAN C DAO/Primary Examiner, Art Unit 2193